Citation Nr: 9930361	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to August 29, 1997.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from August 29, 1997, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In April 1994, the veteran filed a claim for 
service connection for PTSD.  By a rating decision issued in 
May 1995, the RO granted service connection for PTSD, and 
assigned a 10 percent rating, effective April 5, 1994; the 
veteran was notified of this decision in May 1995; in a 
notice of disagreement (NOD) received in June 1995, the 
veteran disagreed with the rating assigned; a statement of 
the case (SOC) was issued in July 1995; and in August 1995, 
on a VA Form 9, the veteran entered a substantive appeal 
regarding the rating assigned, thus perfecting his appeal 
regarding the initial assignment of a rating following the 
grant of service connection for PTSD.  A subsequent rating 
decision in July 1996 increased that rating to 30 percent, 
effective April 5, 1994.   By a rating decision issued in 
February 1998, the rating for PTSD was increased to 50 
percent, effective August 28, 1997. 

The veteran was notified, by a supplemental SOC issued in 
October 1997, that a separate substantive appeal was required 
if he wished to appeal ratings assigned after the grants of 
service connection for PTSD.  However, this notification to 
the veteran was erroneous, as the veteran had already entered 
an NOD to the June 1995 rating decision's assignment of 
rating.  In this regard, the Court has held that, "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Where the veteran has entered disagreement 
with the assignment of an initial rating, an appeal to the 
Board is initiated on the issue of the propriety of the 
rating.  See Grantham v. Brown, 114 F. 3d 1156 (1997).  Thus 
the veteran is presumed to have sought a rating in excess of 
the ratings assigned for the periods assigned.  The veteran 
has expressly indicated that he is seeking a 70 percent 
rating "or higher" for his service-connected PTSD, for both 
periods. 

By an order granting a joint motion for remand, in June 1999, 
the Court vacated that part of a January 1999 Board decision 
which denied entitlement to a rating for PTSD in excess of 50 
percent prior to August 29, 1997 and which denied entitlement 
to a rating for PTSD in excess of 50 percent.  


FINDING OF FACT

From the dateof the veteran's claim for service connection 
for PTSD in April 1994, the veteran's service-connected PTSD 
has been primarily manifested by severe industrial impairment 
and severe occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
and mood, due to such symptoms as: flashbacks, mild-to-
moderate depression, anxiety (anxious affect), panic attacks, 
observed tearful spells, nightmares, easily-triggered 
intrusive memories, difficulty in adapting to stressful 
circumstances (including work), and an inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for entitlement to a 70 percent 
rating for PTSD, for the period prior to August 29, 1997, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.7, 4.132, Diagnostic Code 9411 (1998); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1996). 

2.  The schedular criteria for entitlement to a 70 percent 
rating for PTSD, for the period from August 29, 1997, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.132, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that the veteran has presented a 
claim regarding the assignment of ratings of his service-
connected PTSD that is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  With regard to the assignment of ratings, 
an appeal from an award of service connection and initial 
rating is a well-grounded claim as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The record reflects that a 
rating decision in May 1995 granted service connection for 
PTSD and assigned a 10 percent rating, effective from April 
5, 1994.  Though subsequent rating decisions in July 1996 and 
February 1998 increased that rating to 30 percent (for the 
period prior to August 29, 1999), and 50 percent (effective 
August 29, 1997), the veteran appealed the initial 
determination; thus, this is an appeal from the original 
assignment of a disability rating.  Therefore, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of disability rating to 
the present time.  Id.  

The veteran contends that a 70 percent rating is warranted 
for his PTSD from the date he filed his claim.  He 
specifically contends that the treatment records on file 
prior to August 29, 1997 support at least a 70 percent 
rating, and that the August 1997 medical statement does not 
show that his PTSD worsened at that point, but is, instead, a 
statement based on a compilation of treatment entries and 
findings already of record.  He contends that he has 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining efficient work and 
social relationships. 

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
PTSD and dysthymic disorder, as set forth in 38 C.F.R. 
§ 4.125 to 4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  
See 61 Fed. Reg. 52695-52702 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), the Court noted that, where compensation is 
awarded or increased "'pursuant to any Act or administrative 
issue, the effective date of such an award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue.'"  Id. at 57; see 38 U.S.C.A. 
§ 5110(g) (West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.  
The Board notes that the RO has rated the veteran's claim 
under both the old criteria and the revised regulations. 

Under Diagnostic Code 9411 (PTSD) in effect prior to November 
7, 1996 (the "old" criteria), a 30 percent rating was 
warranted when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132 (1996).  The Board 
notes here that in a precedent opinion, dated November 9, 
1993, VA's General Counsel concluded that "definite" as used 
in this context is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC. 9-93 (Nov. 
9, 1993).  

The next higher rating of 50 percent under the old criteria 
was warranted when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Diagnostic Code was warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
Court has held that the criteria for the 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  38 C.F.R. § 4.132 (1996); See Johnson 
v. Brown, 7 Vet. App. 95, 97-99 (1994).
 
Under Diagnostic Code 9411 effective November 7, 1996 (the 
"new" criteria), a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(1998).  


I. Factual Background

On VA examination conducted in June 1994, the veteran 
reported depression, loss of concentration, and constant 
anxiety.  He became tearful, anxious, and restless, when 
talking about his experiences in Vietnam.  He reported a good 
relationship with his wife and his two children.  His 
attention span was short.  The veteran, who was a master 
electrician, was working as a lock and dam operator, which 
required no skills, because work as an electrician was too 
stressful, and required him to work with other people.  A 
diagnosis of PTSD was assigned.  

A letter from the veteran's wife, received in April 1995, 
indicates that: after Vietnam the veteran was depressed and 
did not want to be around other people, and this had not 
changed over the years; that the veteran very rarely went out 
with friends; that the veteran had difficulty being in a 
crowded area, and avoided situations where there were people; 
he has unexpected outbursts; the veteran still had dreams and 
nightmares about Vietnam, and became agitated during 
thunderstorms; he had panic feelings; and that the veteran 
changed jobs to be around fewer people. 

In August 1995, on a VA Form 9, the veteran wrote that, at a 
1994 VA examination, he downplayed his psychiatric symptoms, 
because he did not want to be labeled "crazy" and because 
he could have lost his pilots license, and that he would have 
sought treatment sooner if he had known that service 
connection did not have to be established to get treatment. 

VA outpatient treatment records from June to October 1995 
reflect that in June 1995 the veteran reported he experienced 
nightmares, exaggerated startle response, avoidance of 
socializing, had no friends, preferred to isolate himself, 
was easily angered and irritable, drove aggressively, felt 
hopeless and depressed, and that he quit his job as project 
manager for an electrical contractor.  The examiner noted a 
history of suicidal thinking, while objective findings 
included mildly depressed mood, a tearful and anxious affect, 
and low energy.  The diagnosis was PTSD with depression.  
Later in June 1995, the veteran reported that he was 
depressed almost all the time, had low motivation and energy, 
felt angry, had limited performance because of emotional 
problems, and it was hard to finish projects.  Objective 
findings included depressed mood, low self esteem, and 
anxious affect, assessed as experiencing depression related 
to chronic PTSD symptoms.  A third entry in June 1995 records 
objective findings of mildly to moderately depressed mood, 
low energy, and an assessment that the veteran felt a lot of 
guilt.  Subsequent VA outpatient treatment records in 1995 
reflect: reports of suicidal ideas, of sleeping little or too 
much; findings of mild depression, tired and worried or 
stressful affect, depressed and anxious mood, and partial 
insight; and assessments which include feeling tired, 
depressed, anxious, some helplessness, worry, and isolation, 
and that the veteran was working hard to control PTSD 
symptoms, and having combat flashbacks/nightmares.  In August 
1995, the veteran admitted to not telling the truth at his VA 
examination, and reported that he was working full-time.  In 
September 1995, some PTSD symptoms, including mood, were 
noted to have improved.  

At a personal hearing conducted in September 1995, the 
veteran testified that he had no friends he socialized with, 
although he had a brother with whom he could socialize.  He 
testified that he seldom ate out or went to the movies.  He 
testified that he was unable to work in electrical 
contracting because he was unable to work around people and 
he felt his reasoning was faltering.  He had been employed in 
an unskilled job for the past 4 years.  The veteran's wife 
testified that his symptoms were noticeable when he returned 
from Vietnam, and had increased markedly in the past year.  
She testified that, although his symptoms led to some 
problems, the family had adjusted their lives to deal with 
the problems. 

VA outpatient records dated in October 1995 reflect that the 
veteran became tearful during the interview, reported crying 
spells, and reported that intrusive memories during the day 
were triggered by many stimuli, such as the shape of a cloud.  
The records reflect that the veteran was advised that VA 
hospitalization should be considered, but the veteran 
declined hospitalization.  In December 1995, the clinical 
notes reflect that the veteran had thoughts of suicide, but 
no specific plans.  He reported sleeping as little as two (2) 
hours some nights due to nightmares, and then sleeping up to 
10 hours other nights because he was so tired and had no 
energy.  He reported daily flashbacks.

VA outpatient treatment records from October 1995 to April 
1997 reflect complaints of crying spells, depressed mood, 
intrusive thoughts, negative memories and combat memories, 
guilt feelings, nightmares, over or under sleeping, feelings 
of pressure when around people, with a tendency to isolate, 
and avoidance; findings of mildly to moderately depressed 
mood, anxiety, partial insight and judgment; and assessments 
of ongoing PTSD symptoms, including survivor guilt, and PTSD 
with depression.  In January 1996, it was noted that side 
effects of medications were causing decreased performance.  
The veteran was noted to accurately report and to be sincere 
and motivated to understand his disorder.  By October 1996, 
the impression was severe PTSD. 

VA examination conducted in March 1997 reflected that the 
veteran had been married since 1968 and had two children.  He 
complained of being reclusive and having no friends.  He 
reported flashbacks, difficulty sleeping, nightmares of 
combat, and forgetfulness.  He reported chronic thoughts of 
suicide.  He described his mood as "2" on a scale of 0-10, 
with 10 being "happy."  His thought processes and speech 
were logical and goal-directed.  He was alert and oriented 
and his memory was intact to the immediate and remote 
spheres.  Short-term memory and concentration were impaired.  
He was able to perform mathematical calculations.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned.  
PTSD and major depression were diagnosed. 

In a letter dated in May 1997, the veteran wrote that, at the 
March 1997 VA examination, he did not deny active suicidal 
thoughts, and that he had difficulty confronting these 
problems.  He indicated that he had problems with memory. 

VA outpatient treatment records in May and June 1997 reflect 
complaints of nightmares, depression due to worry, with mild 
depression, worried affect, low self-esteem, and some 
suicidal ideas. 

By a letter dated in August 1997, a treating VA psychiatrist 
wrote that the veteran's PTSD was manifested by chronic and 
severe social withdrawal, recurrent nightmares, concentration 
difficulties, low energy, feelings of helplessness, and 
restricted affect.  The psychiatrist noted that the veteran's 
intrusive recollections were easily triggered, leading him to 
limit his activities and lifestyle.  The psychiatrist also 
noted that the veteran was functioning below his educational 
qualifications, and worked at night to minimize contact with 
people. 

VA outpatient records in October 1997 reflect that the 
veteran was seen for an unscheduled outpatient psychiatric 
visit because he was "not doing well."  He complained of 
being sedated on Ativan and of not sleeping.  He reported 
nightmares, forgetfulness, and anxiety attacks.  A GAF score 
of 51 was assigned.  Outpatient VA clinical notes in November 
1997 reflect anxiety and depression, though the veteran was 
able to communicate well.  He had no suicidal thoughts.  He 
was coping better at work because he worked the night shift 
so he was by himself at work.  

VA outpatient treatment records from October 1997 to January 
1998 note the veteran's reporting of not sleeping at night, 
nightmares, increasing forgetfulness, anxiety and anxiety 
attacks or panic attacks, depression and depressed mood, 
sleep problems, crying spells, low energy, and a diagnostic 
impression of severe PTSD.  In October 1997, the assigned GAF 
score was 51. 

In a letter dated in September 1999, the veteran's wife wrote 
that: dealing with people in his job had been very stressful 
for the veteran; the veteran took a large cut in pay to be 
able to work alone in his job; the veteran had always 
suffered from flashbacks and nightmares, as well as panic and 
anxiety attacks; the veteran had a short attention span and 
his memory had declined significantly; and the veteran 
suffered from depression on a daily basis.  


II. Analysis

After reviewing the medical evidence of record documenting 
the veteran's psychiatric status back to the effective date 
of the grant of service connection for PTSD, the Board finds 
that a rating of 70 percent is warranted from the date of the 
veteran's claim.  Specifically, the Board finds that a rating 
of 70 percent is warranted prior to August 29, 1997, and that 
a 70 percent rating is warranted from August 29, 1997, to the 
present.

A composite picture of the veteran's service-connected PTSD 
reflects that this disability is primarily manifested by 
severe industrial impairment and severe occupational and 
social impairment with deficiencies in most areas, including 
work, family relations, and mood, due to such symptoms as: 
flashbacks, mild-to-moderate depression, anxiety (anxious 
affect), panic attacks, observed tearful spells, nightmares, 
easily-triggered intrusive memories, difficulty in adapting 
to stressful circumstances (including work), and an inability 
to establish and maintain effective relationships.  

With regard to rating the veteran's PTSD under the rating 
criteria in effect through November 6, 1996, the Board notes 
especially the persistence and continuation of the veteran's 
earlier symptomatology, as reflected as early as the 1994 VA 
examination and by subsequent VA outpatient treatment 
records.  The Board finds the veteran's reporting of 
symptomatology to be accurate and consistent, and 
corroborated by his wife's written statements and testimony, 
both of which indicate that the veteran's symptomatology had 
increased beginning in about 1994 and had been worse prior to 
August 1997.  Significantly, the Board finds that the 
evidence reflects that the veteran's difficulty in 
establishing and maintaining effective or favorable 
relationships with people was so impaired that he left 
skilled employment as a electrical engineer, contract 
estimator, and project manager because he was unable to work 
around other people, and obtained employment as an unskilled 
lock and dam operator, which required working with a minimum 
number of people and allowed him to work night shift, so that 
he had almost no face-to-face contact with people at work.  
This reflects an actual, measured, and significant industrial 
impairment.  The October 1996 VA diagnosis of severe PTSD is 
also significant in determining whether the level of 
impairment more nearly approximates "considerable" (50 
percent rating) or "severe" (70 percent rating) industrial 
impairment.  The Board also finds significant the GAF score 
of 50 assigned at the March 1997 VA examination.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 41 to 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown,  9 Vet.  App. 266 (1996).  A 51 to 60 GAF 
score indicates moderate symptoms or "moderate difficulty in 
social, occupational, or school functioning."  Carpenter  v. 
Brown, 8 Vet. App. 240, 242 (1995).  The GAF score is based 
on all of the veteran's psychiatric impairments.  It is of 
note that the assigned GAF score of 50 is at the high end of 
the range of "serious" symptoms, and this score must be 
reconciled with subsequent GAF scores of 51, which reflect 
only "moderate" symptoms or "moderate" impairment.  
Nevertheless, the Board finds that, in this veteran's case, 
the assigned GAF score of 50, which reflects "serious" 
symptoms or "serious" impairment, is certainly consistent 
with, and encompassed by, a 70 percent rating for "severe" 
industrial impairment.

For these reasons, the Board finds that the evidence of 
record is sufficient to place in equipoise the question of 
whether the symptomatology more nearly approximates 
"considerable" or "severe" industrial impairment under the 
previous rating criteria.  Therefore, resolving reasonable 
doubt in the veteran's favor, the Board finds that, under the 
rating criteria in effect through November 6, 1996, the 
veteran's ability to establish or maintain effective or 
favorable relationships with people more nearly approximates 
severe impairment, and the schedular criteria for entitlement 
to a 70 percent rating for PTSD have been met.  This includes 
the period from the date of the veteran's claim in April 1994 
to August 29, 1997, as well, the period subsequent to August 
29, 1997.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9411 (1996). 

However, the veteran's PTSD does not meet the criteria under 
the rating criteria in effect through November 6, 1996 to 
warrant a 100 percent rating.  The symptomatology 
attributable to the veteran's PTSD does not more nearly 
approximate the criteria for a 100 percent rating.  The 
veteran's PTSD is not manifested by attitudes of all contacts 
except the most intimate being so adversely affected as to 
result in virtual isolation in the community.  In this 
regard, the Board notes the August 1997 statement by a VA 
psychiatrist that the veteran experiences "chronic and 
severe social withdrawal."  The evidence of record reflects 
that, while the veteran is not working as an industrial 
engineer in the area in which he was trained and skilled, but 
as a lock and dam operator, he has successfully maintained 
this employment, which still requires some contact with 
people.  The veteran also has maintained a relationship with 
his family and brother, and infrequently attends social 
gatherings such as church.  Moreover, a symptom of "severe" 
social 

withdrawal, in the context of a fully employed veteran, is 
consistent with the rating criteria of "severe" industrial 
impairment, and, in this context, does not evidence virtual 
isolation in the community. 

The veteran's PTSD is not manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
evidence reflects that the veteran has some irritability and 
infrequent actual panic attacks, but this symptomatology is 
not totally incapacitating.  Finally, the veteran's PTSD is 
not manifested by a demonstrable inability to obtain or 
retain employment, as indicated by the fact that, though he 
reports changing jobs several times, he is able to maintain 
full-time employment.  

Turning to the rating criteria in effect since November 7, 
1996, the Board finds that the serious impairment in social 
and occupational functioning due to the veteran's service-
connected PTSD, as reflected by an assigned GAF score of 50, 
is encompassed by the criteria for a 70 percent rating.  This 
includes the veteran's social and industrial impairment in 
several areas - work, family relations, and mood - due to 
PTSD symptomatology (including depression).  This also 
encompasses the veteran's limitation of his activities and 
lifestyle due to severe social withdrawal and intrusive 
recollections which are easily triggered.  Therefore, a 
rating in excess of 70 percent is not warranted under the 
revised rating criteria at any time since the effective date 
of the new rating criteria on November 7, 1996.  38 C.F.R. §§ 
3.321, 4.132, Diagnostic Code 9411 (1998).  

Based on this evidence, the Board finds that the veteran's 
PTSD does not meet the criteria for more than severe 
industrial impairment.  Some of the veteran's symptomatology 
did not fully meet the criteria for a 70 percent rating.  For 
example, while the veteran at times reported suicidal ideas, 
at other times he reported no suicidal ideation; while the 
veteran has panic attacks, the evidence does 




not demonstrate that these are near-continuous, or that they 
affect; likewise, while the veteran has near-continuous 
depression, the evidence does not demonstrate that it affects 
the ability to function independently, appropriately, and 
effectively; the veteran has some impaired impulse control or 
unprovoked irritability, though there is no evidence this 
actually culminates in periods of violence.  In considering a 
rating for the veteran's PTSD under the revised criteria, a 
100 percent rating is not warranted, as the veteran's PTSD is 
not productive of total occupational and social impairment, 
due to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living; disorientation 
to time or place; or memory loss for names of closest 
relatives, own occupation, or own name.  Id.

The Board finds that the symptomatology attributable to the 
veteran's service-connected PTSD has not significantly 
changed since the filing of the veteran's claim in April 1994 
so as to warrant a "staged" rating.  While the August 1997 
letter by a treating VA psychiatrist is strong evidence of 
the severity of the veteran's PTSD at that time, including 
such findings as severe social withdrawal, as it is based on 
a summary of treatment to date, and is not just a clinical 
finding entered at that time, it also reflects that the 
indicated severity of symptomatology associated with PTSD 
existed prior to August 1997.  Consideration of the entire 
evidentiary record does not show a significant change 
occurring in August 1997, but a continuation of 
symptomatology well documented since 1994.  For the reasons 
set forth above, the Board believes that the clinical 
evidence pertinent to the veteran's psychiatric disability 
warrants a disability rating of 70 percent, but no higher, 
and has been no more than 70 percent disabling at any time 
during the pendency of the veteran's claim so as to warrant a 
"staged" rating. 




ORDER

A 70 percent rating for PTSD, prior to August 29, 1997, is 
granted.

A 70 percent rating for PTSD, since August 29, 1997, is 
granted.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

